DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 29 are rejected under 35 U.S.C. 102(a) as being anticipated by Strandling et al. (U.S. 2018/0089758). 
Regarding claims 1, 28, and 29, Strandling discloses a computer implemented method for authentication, (“The method can include authenticating the one or more parameters via a public/private key associated with the user”, par. 0132), accessing a digital ledger using a centralized computing platform, (“the logic runs in parallel on all participating computers, and the results are compared by all participants. Participants only change their own version of the ledger”, par. 0079), wherein the digital ledger comprises a decentralized blockchain, (“Blockchain technologies depend on the existence of various networks such as the Internet and allow users to exchange assets such as digital currency using a decentralized verification system implemented and deployed over multiple servers”, par. 0022), determining a wallet address for a user, (“The wallet stores the user's private key and address for that asset”, par. 0023), wherein the wallet address is associated with a digital token in the digital ledger, (fig. 3), encoding a digitally mapped value based on the wallet address, (fig. 4), enabling access to the digital token, wherein the access is enabled using the encoding  the centralized computing platform, and the digital ledger, (fig. 5). 
Regarding claim 2, Strandling discloses appending an entry to the digital ledger, (“The system writes a new entry in the blockchain that reflects the new portfolio composition”, par. 0152). 
Regarding claim 3, Strandling discloses wherein the entry includes the digitally mapped value, (“The interface allows the user to enter a number of coins or percentages with one or the other updated instantly based on the prevailing exchange rates and the current value of the portfolio”, par. 0153). 
Regarding claim 4, Strandling discloses updating a smart contract using the centralized computing platform, wherein the updating reflects the access enabled to the digital token, (“implementing blockchain-based smart contracts for asset management, including trustless blockchain station contracts of multi-asset portfolios for example. In some examples, a system or method can include receiving, from a buyer and at a smart contract, an identification of a portfolio of blockchain assets (e.g., digital currencies such as Bitcoin or Ethereum”, par. 0046). 
Regarding claim 5, Strandling discloses wherein the digitally mapped value includes the wallet address, a transaction amount, and a type of digital currency, (fig. 3). 
Regarding claims 6 and 7, Strandling discloses wherein the digitally mapped value is hashed, (“The sender and nonce are RLP (recursive length prefix) encoded and then hashed”, par. 0120). 
Regarding claims 8, 9, 19, and 21 – 23, Strandling discloses wherein the digital token is provided via the centralized computing platform from a digital purveyor, (“receiving an entity acceptance of the contract by receiving an amount from the seller”, par. 0047). 
(“Many exchanges may do this to help build the ETH ecosystem, while some exchanges may see PRISM as a competitor for their small/mid-dollar retail clients”, par. 0264). 
Regarding claim 11, Strandling discloses wherein the digital token provides a database credit, (“a lot of trades in financial services are currently done on credit and margined or collateralized”, par. 0084). 
Regarding claim 12, Strandling discloses wherein the database credit is enabled using a smart contract, (“Blockchains (e.g., Bitcoin, Ethereum, etc.) have varying degrees of effectiveness in running smart contracts”, par. 0086). 
Regarding claims 13 and 14, Strandling discloses mapping, by the digital purveyor, the digital token to a fiat value, (“it is noted that the concepts herein apply to portfolios of any type of blockchain asset, digital currency or asset, and/or non-blockchain assets such as stock equities, bonds, commodities, real estate, contracts, currencies (e.g., dollars))”, par. 0036). 
Regarding claim 15, Strandling discloses wherein the centralized computing platform ensures that a sum of the platform balances is equal to the digital ledger, (fig. 3). 
Regarding claim 16, Strandling discloses wherein the centralized computing platform provides a balance associated with the wallet address of the user, (fig. 3). 
Regarding claim 17, Strandling discloses comprising signing, by the centralized computing platform, a message to unlock functions in a smart contract, (“The disclosed technologies also implement a smart contract based oracle through which the smart contract can receive and validate pricing data”, par. 0040). 
Regarding claims 18 – 21 and 23, Strandling discloses wherein the digital token is accessed via the centralized computing platform using a cryptocurrency, (fig. 3, part 304). 
	Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on 571-272-7673.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/E.M.T/Examiner, Art Unit 3715                                                                                                                                                                                                        /DAVID L LEWIS/Supervisory Patent Examiner, Art Unit 3715